UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4664



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSEPH DAVID BOWDEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-99-317)


Submitted:   November 30, 2005         Decided:     December 28, 2005


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Angela Hewlett Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joseph David Bowden appeals from the district court’s

order revoking his probation and sentencing him to ten months of

imprisonment followed by two years of supervised release. Bowden’s

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), representing that, in his view, there are no

meritorious issues for appeal, but raising the issue of whether the

district court’s sentence was reasonable.   Bowden has been notified

of his right to file a pro se supplemental brief but has not done

so.

          Bowden does not challenge the district court’s finding

that he violated the terms of his probation.   The only issue Bowden

raises on appeal is whether the district court’s imposition of a

ten-month sentence upon revocation of probation was unduly harsh.

The ten-month sentence imposed by the district court is within the

statutory maximum.   Furthermore, the district court considered the

advisory guidelines in Chapter 7 of the Guidelines Manual, which

based on a Grade B violation and an original criminal history

category of I, provided a sentencing range of four to ten months.

U.S. Sentencing Guidelines Manual § 7B1.4 (2004).     The court also

considered Bowden’s history and record on probation and sentenced him

within the guidelines range to ten months of imprisonment.   We find

no reversible error in the imposition of the ten-month sentence.




                               - 2 -
            Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.                Accordingly, we affirm

the   district    court’s    judgment.        We   deny    counsel’s       motion   to

withdraw, and note that counsel must inform his client, in writing,

of his right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel     may   renew     his   motion    for    leave     to     withdraw      from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court   and     argument      would    not    aid     the

decisional process.

                                                                            AFFIRMED




                                      - 3 -